Citation Nr: 1220998	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for hepatitis C (also claimed as hepatitis A and B).

Entitlement to a total rating based on individual unemployability (TDIU) due to hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial 10 percent rating for hepatitis C, effective August 7, 2008.

In his formal appeal, VA Form 9, received at the RO in August 2009, the Veteran requested a hearing at his local VA office before a Member of the Board.  The requested hearing was scheduled for June 2011, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn.


REMAND

The Board is of the opinion that additional development is required before the Veteran's appeal is decided. 

The Veteran's most recent VA examination to determine the degree of severity of his hepatitis C was performed in December 2008.  In his formal appeal in August 2009, the Veteran stated that he did not really understand what was asked of him in his first evaluation; that he had problems every day with fatigue, keeping him from performing any daily work; and he had pain in his upper right side occurring two to four times a week, relieved by vomiting or falling asleep.  In addition, in an August 2009 VA ambulatory care note, it was noted that the Veteran reported that he felt tired due to his hepatitis C and asked the VA examiner to evaluate him for increased service connection.  The examiner advised him that he would have to speak with the compensation and pension department.

In light of this evidence suggesting that the report of the most recent VA examination to determine the degree of severity of the Veteran's hepatitis C might not accurately reflect the severity of the disability and the indication that the disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his hepatitis C.                  
  
Moreover, the Board notes that the most recent VA medical center (VAMC) records in the claims file or the electronic file (Virtual VA) are from 2009.  To date, no attempt has been made to obtain additional records from the VAMC and to the extent that such records relate to treatment or evaluation for the Veteran's hepatitis C, they may contain evidence pertinent to this appeal.  

Finally, the Board notes that in his form appeal, the Veteran stated that fatigue from his hepatitis C prevents him from working and that he is unemployed as a result of his hepatitis C.  In the Board's opinion, he has raised a claim of entitlement to a TDIU.  The record reflects that this claim has not been adjudicated by the RO; however, since the TDIU claim is based on the disability on appeal, the Board has jurisdiction over it.  See VAOGCPREC 6-96.  The Veteran has not been provided appropriate notice in response to this claim and other development pertinent to this claim is in order.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the Veteran the appropriate form to claim entitlement to a TDIU and request him to complete and return it.

2.  The RO or the AMC should also provide the Veteran with all required notice in response to the TDIU claim.

3.  Then, the RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his service-connected hepatitis C during the period of the claim, to specifically include VAMC records.

4.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected hepatitis C and its impact on his ability to work.  The claims folder and any pertinent records in Virtual VA that are not in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be instructed to provide an opinion concerning the impact of the Veteran's hepatitis C on his ability to work, to include whether it renders him unemployability.  The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should undertake any additional development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

